 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    David Bilsker (Bar No. 152383)
 2  davidbilsker@quinnemanuel.com
    50 California Street, 22nd Floor
 3  San Francisco, CA 94111
    (415) 875-6600 Tel.
 4  (415) 875-6700 Fax

 5

 6

 7

 8 Attorneys for Respondents
   BGI AMERICAS CORP., MGI AMERICAS,
 9 INC.,and COMPLETE GENOMICS, INC.

10
                           UNITED STATES DISTRICT COURT
11
                         NORTHERN DISTRICT OF CALIFORNIA
12
                               SAN FRANCISCO DIVISION
13

14 IN RE APPLICATION OF                   Case No. 3:19-mc-80215-WHO (TSH)
   ILLUMINA CAMBRIDGE LTD.,
15
                                          NOTICE OF APPEARANCE
16                                        OF DAVID BILSKER
17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPEARANCE - BILSKER                  CASE NO. 3:19-MC-80215-WHO (TSH)
 1          PLEASE TAKE NOTICE that David Bilsker of the law firm Quinn Emanuel Urquhart &

 2 Sullivan, LLP, an attorney admitted to practice in the United States District for the Northern District

 3 of California, hereby appears as counsel of record for Respondents BGI Americas Corp., MGI

 4 Americas, Inc., and Complete Genomics Inc., and respectfully requests that all pleadings and other

 5 documents be served upon this individual at Quinn Emanuel Urquhart & Sullivan, LLP, as identified

 6 below.

 7                         David Bilsker (Bar No. 152383)
                           davidbilsker@quinnemanuel.com
 8                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                           50 California Street, 22nd Floor
 9                         San Francisco, CA 94111
                           (415) 875-6600 Tel.
10                         (415) 875-6700 Fax

11

12 Dated: July 17, 2020                                 Respectfully submitted,

13
                                                        By:     /s/ David S. Bilsker
14
                                                          David Bilsker (Bar No. 152383)
15                                                        davidbilsker@quinnemanuel.com
                                                          QUINN EMANUEL URQUHART &
16                                                        SULLIVAN, LLP
                                                          50 California Street, 22nd Floor
17                                                        San Francisco, CA 94111
                                                          (415) 875-6600 Tel.
18                                                        (415) 875-6700 Fax

19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPEARANCE - BILSKER                                    CASE NO. 3:19-MC-80215-WHO (TSH)
